Case 21-30085-hdh11 Doc 230-6 Filed 02/24/21 Entered 02/24/21 15:54:21 Pageiof1

 

Wella ale

oer

~ CERTIFICAT E OF TITLE FOR A VEHICLE ws

KEEP IN SAFE PLACE - ANY ALTERATION OR ERASURE VOIDS THIS TITLE
THE DEPARTMENT OF MOTOR VEHICLES, COMMONWEALTH OF VIRGINIA, HEREBY CERTIFIES THAT AN APPLICATION FOR A CERTIFICATE OF TITLE HAS BEEN MADE FOR THE VEHICLE DESCRIBED
HEREON PURSUANT TO THE PROVISIONS OF THE MOTOR VEHICLE LAWS OF THIS COMMONWEALTH. THAT THE APPLICANT NAMED ON THE FACE HEREON HAS BEEN DULY RECORDED AS

THE LAWFUL OWNER OF SAID VEHICLE. AND THAT. FROM THE STATEMENTS OF THE OWNER AND THE RECORDS ON FILE WITH THIS DEPARTMENT. THE HEREON DESCRIBED VEHICLE IS
SUBJECT. TO THE SECURITY INTEREST,REGORDS ON FILE. WITH THIS DEPARTMENT, AND AS DESCRIBED HEREON, IF ANY THE MOTOR VEHICLE LAWS OF THIS COMMONWEALTH ALSO PROVIDE 3

 

 

 

 

 

THAT ALL TITLE AND REGISTRATION: INFORMATION IN. THE OFFICE OF THE DEPARTMENT OF MOTOR VEHICLES IS PRIVILEGED AND ONLY SUBJECT TO DISSEMINATION TO AUTHORIZED
AGENCIES, BUSINESS ORGANIZATIONS OR AGENTS, GOVERNMENTAL ENTITIES AND INDIVIDUALS UNDER THE CONDITIONS SPECIFIED BY MOTOR VEHICLE CODE SECTIONS. 46.2-208. 46.2-209
AND 46. 2. 210.
ESTABLISHED. 05/03/18 294 HELOl. ORIGINAL

VEHICLE IDENTIFICATION NO. YEAR MAKE ‘VEHICLE BODY ~ ' TITLE NO.
LFMSK8DH3JGB04775 2018 FORD. EXPLORER _ 1606227631
EMPTY WGT. GROSS WGT. GVWR GCWR “AXLES - “FUEL SALES TAX PAID obo METER DATE ISSUED
4484 10000 2 GAS L537 16. *000021* 05/11/18
‘OTHER PERTINENT DATA ; ODOMETER BRAND PRIOR TITLE NO.
001625 ACTUAL

 

 

Lienholdar namets) and‘ eddrass(es): - *

HTD LEASING LLC
2975 BRECKINRIDGE BLVD -

THIS IS NOT A TITLE NUMBER

G3a599uS5a3

 

DULUTH GA 30096

LIEN
RELEASE

 

INTEREST (N THE ABOVE DESCRIBED VEHICLE IS HEREMY RELEASED

By

 

 

 

TITLE DATE

bonnes

 

Name(s) and. addrassies) of vehicle owners;

‘CAB. EAST LLC
2975. BRECKINRIDGE BLVD
DULUTH GA 30096-4977

ae

 

AG IY iat

RS
Raub

==
=
—
o
—_——

ast}

 

Federal and State law requires that you state the miteage in connection with tha transtar of ownership Failure lo complete or providing a false statement may rasult in fines and/or imprisonment
Th undersigned heraby denlifies that the vehicle si adlieall in this title has been transferred to the following (printed name and address of Buyer(s)).

ae

Buyer(s} Name

 

Sireat

T

City, State, Zip

 

ODOMETER READING
iNo Tentins)

Signaturé of Seiter(s}

t oanily to the best of my knowledge that the odometer raad ng is: CIACTUAL Mileage []NOT ACTUAL Mileage
Model year is 10 years or older and was exempt
from odometer ciselosure in prior state of title (applicant must present out-of-state titlg showing exemption}

(odometer discrepancy) [JIN EXCESS of Mechanical Limits

Printad Name of Sellers}

 

DATE OF SALE.

SALE PRICE.

 

 

 

Signature of Buyar(s)

 

Printeo Name of Buyer{s}

 

 

kam aware of the. above odometer certification made by the Seller(s)

 

ASSIGNMENT OF TITLE BY OWNER®?
* NOTIFY DMV WHEN VEHICLE iS SOLO

VSASL:

 

 

- ®

| am aware of the above odometer cerlificaton made by the Selier{s)

Db bedded debebedbebelrdedebdedidedeabededohidededrdde ded Aedes ddrbedrdd,rebedd)divdedrdehednbrdedreldpdddrdedndedrded: rdededr bedded

 

Dealer's No

 

Licensing Jerisdiction _

 

Inddvidedildndnid-deddndeddededrddedlrdeddnlindnbrindedrdriniededndabrdrindihded-ddididbdrk-dbruludededbslbdlk-adbabebdbundinddehddhibdrdrdia-urdrddiddrburdinbdbucdibrdadebel-didedededritedetahededrtid bedi
